     CASE 0:18-cv-01647-PAM-DTS Document 165 Filed 03/24/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

TIMOTHY C. BORUP, individually and              Court File No. 0:18-CV-01647-PAM-DTS
on behalf of all others similarly situated,
                                  Plaintiff,
       vs.                                               DEFENDANT’S AMENDED
                                                       MOTION TO DISMISS OPT-IN
THE CJS SOLUTIONS GROUP, LLC,                      PLAINTIFF JONATHAN BACKERS
d/b/a THE HCI GROUP,                               AND NATIONWIDE COLLECTIVE
                                Defendant.                 ACTION ALLEGATIONS



       Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant The CJS Solutions

Group, LLC, d/b/a The HCI Group (“HCI”) respectfully moves the Court for an order

dismissing Opt-in Plaintiff Jonathan Backers from this lawsuit. Because Backers did not

work as an independent contractor for HCI in Minnesota, the Court lacks personal

jurisdiction over HCI as to his claims. Accordingly, he should be dismissed from this

lawsuit.

       For the same reason, to the extent the Complaint alleges a nationwide collective

action under the FLSA, those allegations must be dismissed. As with Backers, the Court

lacks personal jurisdiction over HCI as to the FLSA claims of any independent contractor

who did not live in Minnesota or perform services for HCI in Minnesota. Bristol-Myers

Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773 (2017); Canaday v. Anthem

Companies, Inc., No. 119CV01084STAJAY, 2020 WL 529708, at *6 (W.D. Tenn. Feb. 3,

2020) (granting motion to dismiss opt-in plaintiffs for lack of personal jurisdiction over the

defendant); see also Vallone, et al., v. The CJS Solutions Group, LLC d/b/a The HCI Group,

Civ. No. 19-1532 (PAM/DTS), Dkt. 49, slip op. at 5-7 (D. Minn. Feb. 2, 2020) (Magnuson,
     CASE 0:18-cv-01647-PAM-DTS Document 165 Filed 03/24/20 Page 2 of 2



J.) (limiting the Court’s personal jurisdiction over HCI to claims with a connection to

Minnesota). HCI’s memorandum of law and other materials in support of this Motion will

be filed in accordance with the rules of this Court.

Date: March 24, 2020
                                                  s/Corey J. Christensen
                                                  Jacqueline E. Kalk (#0388459)
                                                  jkalk@littler.com
                                                  Claire B. Deason (#0390570)
                                                  cdeason@littler.com
                                                  Corey J. Christensen (#0398314)
                                                  cchristensen@littler.com
                                                  LITTLER MENDELSON, P.C.
                                                  1300 IDS Center
                                                  80 South 8th Street
                                                  Minneapolis, MN 55402.2136
                                                  Telephone: 612.630.1000

                                                  ATTORNEYS FOR DEFENDANT THE
                                                  CJS SOLUTIONS GROUP, LLC, D/B/A
                                                  THE HCI GROUP




                                              2
